            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 1 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         %                                             




                                                                                                                                                                     ,   -                                           .                   /               0                               1           -                       ,               .           0                   2                               3                   .           4                   .           0                       3                       2                   ,               3               .               5                       ,           6               .                               6               7           1           5           .




                                                                                                                                                     8           7           5                                       .                   /               0                           9                   0               3                   .           0                   5           -                                       2                   ,           3           .                       5               ,       6               .                                   7               8                                   7               :           ;               4                   /           7       <       4




                         =   4               -               -                       ,           0                   ;                   ,           >           7       -                       3                       ?                               3           /               4               -                   2           4                   @                   5               0               7               -                                   /                   ,               ;       ;                       ?           A




                         .   4                   B           4                   .               /       4                           B       4                   5       -                       0                   3                       ?                       .                   0               5               5                       ,                       <                   7               5                   5                   ,           3                   ?                                                           A




                         3       @               5                   ,           .           4                       B               7       9                   0       -                               ?                               6           4               5                   ;           4                                       =           7                   /           -                   3                   7           -                       ?                                                                           A




                         :   4                   ;           4                                   ;           @       ;               0               3               ?                                                                                                                                                                                                                                                                                                                                                                           A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A




                                                                                                                                                                             C                   D                   E                   F               G           H                   F                   I               I               J               ?                                                                                                                                                                                   A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A




                                                 J                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A                               6           4                   3                   0                       -                       7                   M                   6               ,   N                                                           /       0




                         K       L                               K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   K       O   P   K       O       Q           R   K




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A




                         6           ,           .               @                               7           8                       7               :           ;       4                       /                   7               <               4                                   6                   ,           .                   @               ?                               E                                                                                                                                                   A




                                                 G               F               U               F       V           E               D                           U           W                   X               V                       W               X           E                   H               F               W                   G               ?                                                                                                                                                                                   A




                     S           T




                         2   4               -                       ,           0               ;                   /               7               ;           .                   Y           6                   ;               4               9                   ?                               B                   ,               ;           ;                                   6                   ,               .               .               @                   ?                                                           A




                         B       5                   ,       4               -                               B       0           -           -                   0           .                   .                       ?                               5           7                   6               :               @                               >                   5               0               >                   7               5               @                   ?                                                           A




                         =       7               /           -                               4           -           2                               =   4               -                       0                                       2               7           0                   3                   ?                               E           D                   D                               F                   G                                                                                                               A




                         H       Z               [               F               X                           F       G               \               F                       F                   \                                       E               D                               U               E           V                       E           U                   F               H               ]                       ?                                                                                                           A




                                                                                                                                                                                                                     T




                                                                                                                                                                 L




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A




                                                                                                                                                                             2                   [                       I               [               G           \                   E               G               H                   J                   M                                                                                                                                                                               A




                                                                                                                                                                                                                                                     N                   ,               2               0               7                   .       4                       C               0               2                                   2               0           C                       7       3                       ,       .                       ,           7           -                                       7               8




                                                                                                                                                                                                                                                                                                                     4                       5           .                   /               1               5                                   >               5           0                       >       7               5               @




                                                                                                                                                                             .               4                       :                   0           -                                   7           -                                       B           0                   /           4                   ;                   8                               7           8                               .               /               0                                   C               ;           4                           ,       -               .                       ,           8           8           3




                                                                                                                                                                                                                                             ,       -                                   7               :               ;           4                   /                   7           <               4                                       6                   ,       .                       @               ?                       7                   :               ;           4                   /                   7           <           4




                                                                                                                                                                                                                                                                                         7           -                                       8           0                   B               5               1               4                   5               @                                   ^                               ?                           ^                   _




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Q                                                                               O                   `




                                                                                                                                                                             5                   0                   C                   7               5           .                   0               2                                   B           @                           a                                           .               5               0       -                   4                               :                           M                       B               ;               7                   @               0               ?                               6           3           5




                                                                                                                                                                                         !                   "                   #                               #               $               %                   &                   #               '                       (               )                                                      "                               *               (               !               $                   &                                                      (           )                   +                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     EXHIBIT 2
                                                                                                                         


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
                            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 2 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             %                                                                        




                    b                                                            c



                                                                                                                                 9                   [           X   [                                           ]               W                                               E                   d               E                       X       [                       e                   [                       I       W                       X       [                                           H               W               \               E                   ]                       H                       Z           E       H                           <                       X               M                       /   W           D       H           f   U               D           E       d




                                                                                                                                                                                                                                                 T




                g



                                     d   E           J                           F           G                       W               D                           [   \                                           F               G                           E                                                       J                       [                   W                       I                               I       W                       X       U                       [                                   F               G               U                   F       \               [                       G           H                       W                   G                       -                   W               [               e           [       X                           h       H   Z                   ?




                                                                                                                                                                                                                                                                                                     T                                                                                                                                                                                                                                                                                                                                                                                                                                                       S




                                                                                                             L                                       L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L




                i



                                     ^       _




                                                         O           j               k




                    l


                                                                                                                                                                                                             <                   5                   M                           3               <                       ,                   .       /                   a                                           @           W                                                                           [               E               G                           e               [                       I               W           X       [                                   Z               [                                       [   H                   d       F       H               Z




                                                                                                                                                                                                                                                                                                                                                                                                                                                         T                       S                                                                                                                                                                                                                                           S




                m


                                     Z   F           J                           E           H               H       W               X               G           [   ]




                                                                                                                                                                                                 k




                    n



                                                                                                                                                                                                             <                   5                   M                           3                   7               ;                       7   <               7           -                                       3               ,               <       <                           7               -                   3                       a                                       ,                                               [       E               G                               e               [                   I       W   X           [




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S




                                                                                                                                                                                                                                                                                                                                                                                                 K




                o


                                     H   W           \               E           ]                   M




                    p



                                                                                                                                                                                                             <                   5                   M                           3               <                       ,                   .       /                   a                                       4               G                       \                               \                   W               G                       q       H                           E               G                       J           d       [               X                                   E           G               ]           H   Z           F       G       r




                    s



                                     H   Z           E               H                       d               [                                       E           ]                       Z                       E                               [                               \                   F               J                       U                   J               J               [                   \                   M




                                                                                                                                 S                                                                                                                                                                                                                   T




                                                                                                                                                                                                                                 L




        b           t



                                                                             4                                                           ,                       d   E                   J                                       E               d           E                   X                   [                                       W           I                       Z               F                                                   V           W                       J                   J               F           e                   D                   ]                   e                           [           F       G               r                                   F           G                           J   W                   [       H       Z               F           G       r




                                                                                                                                                                                                                                                                                                                                                                                                                 S                                                                                                                                                                                                                                                                                                                                           S




        b           b



                                     W   G                           H           Z           E               H                       G               F           r   Z                   H                               M                                       ,                                   d               E                       J                   W               G                                   \                                   H       ]                               M




                                                                                                                                                                                                                                                                                                                                                                                                                                 T




                g
        b                                                                        c                                                           u



                                                                                                                                                     B           @                   <                           5                           M               3               <                           ,           .                       /           A                                       @                   W                                           d                       [                   X               [                               W                   G                       \                                   H       ]




                                                                                                                                                                                                                                                                                                                                                                                                                                 T                                                                                                                                                                                               T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k




                i
        b



                                                                             4                                                       @               [           J           M




        b                                                                        c
                    l


                                                                                                                                 4                   G           \                       ]                       W                                                                                                   ]                       W                               e                   [                   U           E                               [                                           E               d               E               X                   [                       W                           I               F               H                                   H           Z               E           H               [               [       G               F           G       r




                                                                                                                                                                                                                                 T                                                                                                                   T                                                                                               S




                                                                                                                                                                                                                                                             K                   K                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                                           k




        b
                m


                                                                             4                                                   9                   [           D   D                           ?                                   ,                       \                   W                   G                       q               H                   v               G               W                   d                                   d       Z                       [                   H               Z               [               X                               ,                           e                   [       U               E                                   [                           E           d   E           X       [               W                   I




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S




                    n
        b



                                     F   H                   M                                   ,                   v               G               W           d                       H                       Z               [               X           [                                       d               E                       J                   E                               U                   E           D                       D                                   I               W               X                               E                           D               F                       [                   H               [                   G               E           G               H               H           W               r       W                   ?               E   G               \




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             T




        b
                o


                                     ;   H                   M                   B           [               G       G               [               H           H                       H                       W               W               v                               H                   Z               [                               U           E               D               D                                   I                   X       W                                                                           [                       M




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 S                                       S




                    p
        b                                                                        c



                                                                                                                                 9                   Z           E   H                                           \               W                           ]                   W                                                                   [           E               G                                       w       H                       W       W                       v                                   H               Z               [                           U               E                       D           D           w                                   I           X           W                               ]           W




                                                                                                                                                                                                                                                                                                     T                               S                                                                                                                                                                                                                                                                                                                                                                                       S                                           T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     k




                    s
        b



                                                                             4                                                       /               [                                   W                       D                               G           H                   [                   [               X                       [       \                           H               W                               r                       W                               E                   G               \                               \                   [       E               D                                   d       F               H                   Z                           H               Z           F   J




                                                                                                                                                                                                                                 T




                                                                                                                                                                     L




    g
                    t



                                     J   F           H                           E           H               F       W               G                   M




                                                                     T




    g
                    b                                                            c



                                                                                                                                     /               [                                   W                       D                               G           H                   [                   [               X                       [       \                           H               W                               r                       W




                                                                                                                                                                                                                                 T




                                                                                                                                                                     L                                                                                                                                                                                                                                                                                                   k




    g           g



                                                                             4                                                       @               [           J           M




    g           i
                                                                                 c



                                                                                                                                     7               v           E   ]                               M                                           3           W                                       ]               W                                           X               [               U                   E           D                       D                               d                   Z               [               G                                   H       Z               [                                   U       E               D                   D                           U               E               [                   F       G           ?                       H       Z   [




                                                                                                                                                                                                                                                                                                                                             T                                                                                                                                                                                                                                                                                                                                                                                               S




    g
                    l


                                     U   E           D               D




                                                                                             K               K




    g
                m


                                                                             4                                                   -                   W           H                       J                   V                   [               U           F                       I               F               U                       E       D           D               ]                       M




                                                                                                                                                                                 !                       "                   #                           #               $                   %                   &                       #           '               (               )                                                      "                               *                       (               !               $                   &                                                  (               )               +               




                                                                                                                         


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 3 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         %                                                                        x




                    b                                                        c



                                                                                                                                 3               W                   \                   F                   \                               ]               W                                                   H                   E       D           v                               H               W                                       ;               H                   M                       B                       [           G           G           [       H                       H                                       E                   e                           W                                   H                       H   Z       F       J




                                                                                                                                                                                                                                                                             T                                                                                                                                                                                                                                                                                                                                                                                                                                   T




                g



                                     F       G           U       F           \           [               G       H




                                                                                                                                     k




                i



                                                                         4                                                           ,                       \       W                   G                               q       H                           X               [                                   [                       e               [       X                                   V                       E                   X               H               F           U                                       D           E           X           J                   M                                                       ,                           q                                                   J                       X   [                   ,               E               J       v               [   \




                                                                                                                                                                                                                                                                                             S                               S                                                                                                                                                                               T                                                                                                                                                                           S                                                           T




                    l


                                     Z       F                               F               I                   H               Z               [           X       [                                       d                   E           J                               J                   W                                   [       H           Z       F                       G               r                                           ,                           U           W                                       D           \                       \       W                               M                                                       B                                       H                       ?                   E   r       E       F           G           ?                   F               H       q           J




                                                     S                                                                                                                                                                                                                                                       S                                                                                                                                                                                               T                                                                                                                                                                                   T




                m                    y


                                                         J       H                       E                                       E               r                   [                                       X                   [                           [                               e                   X                   E       G           U       [                                       W                       I                               H               Z           E               H                                   G           F           r       Z                       H                           M




                                             T                                                                                                               T                                                                           S                               S




                                                                                                                 L




                    n
                                                                             c



                                                                                                                                 2               W                   ]                   W                                                   X               [               U                   E               D                   D                   d       Z                       ]                                   Z                   [                                           W               D                                   G           H           [       [                       X                   [                   \                                               H               W                                   H       E   v       [                   H       Z               [




                                                                                                                                                                                                             T                                                                                                                                                                                                                                                                                                                       T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L




                o


                                     U       E           D       D




                                                                                 k




                    p



                                                                         4                                                           ,                       d       E                   J                                       W           G                               E                   G               W                   H       Z           [       X                                       F                   G                   U               F               \           [               G                       H                       E           G       \                                           Z                   [                                               d               E                   J                       U   D       W       J           [




                    s



                                     H       W                                                           E       r               E               F           G               ?                                   ,                                                                                   ,                               \       W           G                   q           H                                   d                   E               G               H                           H                       W                       J           E       ]                           ?                               e                           [                       U               E                                   J       [               ,               \       W               G               q       H




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     T




                                                                 K           K                                                                                                                                                               K               K




        b           t



                                     v       G           W       d                       J           V           [               U               F               I   F                   U                   J                               E           e                   W                                   H                           F           H               ?                           e                                           H                               Z           [                                       d           E           J                   U                       D                   W                   J                       [                                       H                   W                       d   Z       [       X           [                       Z       [




                                                                                                                                                                                                                                                                                                 T                                                                                                                           T




        b           b



                                     G       [           [       \           [           \                       H               W                           r       W                           ?                               U           D               W               J                   [               X                           H           Z       E                       G                                       ,                               d               E           J                       ?                           E           G           \                                   ,                                   d                       E                       J                                   W               G           E       G       W           H       Z               [       X




                g
        b



                                     F       G           U       F           \           [               G       H                       M




                i
        b                                                                    c



                                                                                                                                 3               W                   \                   F                   \                               Z               [                                   U               E                   D       D                   ]                       W                                                       E               G               \                           J                       E           ]               ?                       w               /                   [                   ]                           ?                                       ,                       q       D       D           H       E           v       [




                                                                                                                                                                                                                                                                                                                                                                                                         T




        b
                    l


                                     H       Z           F       J                       U               E       D               D                               I   W                   X                                       ]           W                                   ?                   w                               W       X                   \                       F               \                                       ]               W                                           U                       E           D           D                   Z                       F                                                               E                       G               \                                   J       E   ]           ?                   w   6               E       G




                                                                                                                                                                                                                                                             T                                                                                                                                                                                                                   T                                                                                                                                       S




        b
                m


                                     ]       W                               H           E               v       [                               H           Z       F                   J                                       U           E               D               D                                       w




                                                         T




                                                                                                                                                                                                                                                                                                     k




                    n
        b



                                                                         4                                                           ,               e               [                   D                   F                   [                           [                                   F               H                           d           E       J                                       \                   W                   G               [                           W                                       [           X                       H       Z                       [                                       E                       F                       X                       M




                                                                                                                                                                                                                                             L                                                                                                                                                                                                                                                               L




        b                                                                    c
                o


                                                                                                                             4                   G           \                           d                   Z                   E           H                               \                   W                                   ]       W                                                           [                   E                   G                               W                           [                       X                       H           Z       [                                           E                   F                       X




                                                                                                                                                                                                                                                                                                                                                         T                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L                                                                                                                                                                                                       k




                    p
        b



                                                                         4                                                       /               [                   H                   W                   D                   \                           \               F                   J           V                       E       H           U       Z                                       H                   Z                   E               H                           Z               [                                   d           W                   D                       \                                       r                       W                               M                                               ,       H       W       D           \                       Z       F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T                                                                                                                                                                                                                                                               S




                    s
        b



                                         ,               U       W                       D               \                       \               W                   F                   H                                       E           J                               J                   W               W                   G                   E       J                                           ,                                   U               D               [           E               X                       [           \                       W               I                   I                   ?                                       E                       G               \                                   Z       [           J       E           F       \                       Z               [       q           \




                                                                             T




    g
                    t



                                     H       E           v       [                       U               E       X               [                           W               I                               F                   H               M




    g
                    b                                                        c



                                                                                                                                 7               v           E       ]                               M




    g           g



                                                                         4                                                       .               Z           E       H                               q       J                               G               W               H                                                       [       X       e           E                       H               F                                               M                                           ,                   q                                   J           W       X                       X                   ]                           M




                                                                                                                                                                                                                                                                                                                                                                                                                         S                                                                                                       S




                                                                                                                                                                                                                                                                                                                 L




    g           i
                                                                             c



                                                                                                                                 3                           X       [                               M                                   -                   W                               V                   X                   W   e               D       [                                               M                                           -                   W           d                       ?                           J           W                   ]                       W                                                               d                       W                                   D               \           Z       E                   [




                                                                                                                                                 T                                                                                                                                                                                                                                   S                                                                                                                                                                                                                                       T                                                                                   T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L




    g
                    l


                                     v       G           W       d           G                           F       H                               F           G                           W                   D                               [               \                                   W               G                   [                   W               I                               J                                   e                   W               X           \               F                       G           E           H           [       J




                                                                                                                                                                                                                                                                                                                                                                                                                             T




                                                                                                                                                                     L                                                           L                                                                                                                                                                                                                                                                                                                                                                           k




    g
                m


                                                                         4                                                       @               [           J                   M




                                                                                                                                                                                     !                   "                   #                       #               $                   %                   &                   #           '               (       )                                                              "                                   *               (               !                   $               &                                      (               )                       +                               




                                                                                                                     


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 4 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 %                                                                           




                    z                    {   |           }       ~                                                                                                                                 }                                                                            {                                       |                                                                                                                                                                                                                                                                                                                                




                                                                        
                                                                                                                                                                   }                                   }                       ~                          }                                                                                                                                                                                                                                                                                       




                                                                                                                                   
                                                                                                                                                                                                                                                                                                                                                }                                                                                                        }               ~                                                             |                                                         |                          |                                                                                                                                                                                                                    




                                                              |                                                                                                                                                        ~                                                                                           ~                                                                                                                                                                                |                                                                                                                                            |                                      }               ~           |                                                 }       ~                                     
                    ¡




                                            |                                                                  |                                                                                                                                                }                                                                                                                                              |                                                                    }                                                                                                                             |                                             }                          
                ¢




                    £
                                                                                                                                                                                                                                                ¤                                      ¥                                                             ¦                                      §                                           ¨                                      ©                                                     }                               }                                          }                   ~                                                                                                      




                                                                                                                                        «
                                                                                                                                                                                                                                                                                   }                       ~                                                  |                                                                                                                             }               |                                                                     |                                                                                              }                                                                                                   |   }                                   {          
                    ª




                    ¬
                                         }              ­                                                                                                                                                                                                                     }                       ~                                                                 ®                   ®                                                 ®                                          |                                  }                                                                        }                   ~                                             |       }               |                                             




                    ¯                                                                                                                           °           «       ±
                                                                                                                                                                                                                                ¤                                          ¥                                                 ¦                                      ²                                                       ¨           ­                                                                                                    ¥                                                                                    }                                                                                               }                                      }           ~                                                ³       }




        z           ´                ®                                                                       µ                                                  {               |                                                                                               }                                       }                                                                                                        }                                  ®                   ®                   |                                                                 ®                          |                                  }                                                                                       




        z           z                                                                                                                    ¥                                                                                                              |                                                                                                                                         }                   ~           |                                                          |                                          }                       ~                                                             |                                             }                       }               |                                                                                                        




                
        z                                                                                }       ~               |                                                                                                                                                           }                               ¶                                                                                                                                     }                   




                                                                                                                                       ±
        z                                                                                                                                                                                  




        z                                                                                                                                                                                                                                       ¤                                      ¥                                                             ¦                                      §                                           ¨                                      ©                                                     }                                                                  ¨       }                   ~                                                     }               ~                                                     {           |           }       ~                                                
                    ¡




        z                                              {                                                               
                ¢




                    £                                                                                                                   ±
        z                                                                                                                                                                                  




                                                                                                                                                °           «       ±
        z                                                                                                                                                                                                                       ¤                                          ¥           ¨                       ·               ¨                                  ¨                                                          ¥                                                                    ¨                                  ¥               ²                                   ¥                                          {               ~                                                     {                                                     }           ~                                         |                         }
                    ª




                    ¬
        z                                }   |                                                                                                                                {                                           }               ~           |                                                                                                                                                                       }                           




                    ¯                                                                                                                   ¸
        z                                                                                                                                                                                                                                                                                                 }                                       ­                                                 {                                                                                         }                                  




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ±
                    ´                                                                                                                                                                                                                           ¤                                      ¥                                                             ¦                                      §                                                                                                                                                                                                         }                                                                                               }                                                     |                                 ~                   |                          




    
                    z                                  }                                                                                                       |               }                                                                     {               |           }                       ~                                                                                                            ©                                                 }                                   }                                                                                    ~       |                                                  |               }                                                 {           |               }           ~                                                        




               
                                                       {                                                               




                                                                       
                                                                                                                                     µ                       |       }               ~                                           }               ~                                                             }               }                                                                                                                  




                                                                                                                                               °           «       ±
                                                                                                                                                                                                                                ¤                                          ¥           ¨                       ·               ¨                                  ¨                                                          ¥                                                                    ¨                                  ¥               ²                               µ                                                             |               }                       |                                                                                   ¹           
                    ¡




                                                                        
                                                                                                                                                                           
                ¢




                                                                                                                                                                                         !                           "               #                               #           $                       %                   &                   #           '                   (                   )                                                          "                               *                           (           !               $                       &                                              (                   )               +               




                                                                                                             


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
                            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 5 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 %                                                                   




                    º                                                            »                                           ¼                   ½               º               ¾                       ¿




                ¼                                                            À                                           Á                   Â                       Ã




                Ä
                                                                                 »                                           ¼                   ½               º                   Å                   ¿




                                                                             À                                           Á                   Â                       Ã
                    Æ




                ¾                                                                »                                           ¼                   ½               º                   Ç                   ¿




                    Å                                                        À                                           Á                   Â                       Ã




                    Ç                                                            »                                           ¼                   ½               º                   È                   ¿




                    È                                                        À                                           Á                   Â                       Ã




                    É                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    É
                                                                                 »                                           Ê               Â                                   Ë               Â                       Ì                               Í       Î               Ï                           Ð       Ñ                       Ò                   Í                               Ó               Â               Ô               Ì               Õ                   Ö               ×               Ð                           Ò   ×                               ¼                       ½               º                               ¿




        º           ½                                                        À                                                   Ø                       Ù                       Ö               Ú                       Ò               Ö           Û           Ö                                   Í       Â                   Ã




        º           º                                                            »                                           Ê               Â                                   Ë               Â                       Ì                           Ü           Ö               Ô           Â               Ý       ×                       Ò                   Þ               Ö                               Ð               Ñ               Ò                       Í                           Ò                   Í                       Î                       Ó           Â               Ô                   Ì       Õ                       Ö           ×                   Ð                           Â                   ß           Î                       Ú           Î       Ó       Ë




        º       ¼                    Ù           Ë                   Ð           Ñ       Ö                   ×               Î           Õ                   Ö                                   Â                           ß                       à           Ö           Õ               Ö               Ð       Ü                       Ò               Î                                   á               Î           Õ           â                       Ù                   Ö               Ú               Ú                           Î           Í                           Í           Ñ                   Ö                               Ï           Î                       Í                       Ý               Ò       Û       Ò       ×               Ý                   Ñ       Ö           Ü




                Ä
        º                                    Í   Ð       Â           Ü           Ë               Î               Í                           Ð               Ü                   Î               ×                           Í           Ô           Ü           Ò           Ù               Ö               Ó                           Ù                   Ë                                   ã               Ð                   Ã                               ä               Ü               Ò               Î               ×               ä                   Ö           ×               ×                   Ö           Ð                   Ð               ¿




        º                                                                    À                                               å               Ö                   Í                       Ã
                    Æ




        º       ¾                                                                »                                           à               Â                                   Ë               Â                       Ì                           Ì           ×               Ó           Ö               Ü           Í                   Ð               Î                   ×               Ó                               Ð               Ñ                   Î               Ð                   ¿                                       æ   ç                   Î           Ë                           Ã                                       à           Â                                   Ë           Â               Ì               Ü       Ö               Ô           Î       Ú       Ú




        º           Å                    Ï       Ñ       Î           Ð                   Î       Ú           Ú                                   Í           Ñ                   Ö                                       è               è                       Ð               Ñ           Ö                       Ô                       Â           Õ                   â                   Ú               Î               Ò               ×                   Ð                   Í                           Ð               Ñ           Î   Ð                                   Í           Ñ                   Ö                           Õ               Î                   Ó               Ö                           Î       Ý       Î       Ò               ×               Í   Ð




        º           Ç                é           Ü               Ã               ê       Â       Ú           Ð                   Þ           Ô               Ú                   Î               Ï                                       Î               Í                       Ð           Ü               Î       ×                           Í           Ô                   Ü               Ò           Ù                   Ö               Ó                               Ù                   Ë                               ã           Ð               Ã                   ä               Ö                   ×           ×                   Ö           Ð                   Ð                   ¿




        º           È                                                        À                                           Á                   Â                       Ã




                    É
        º                                                                        »                                           æ               ç               Î                   Ë                           Ã                                       à           Â                           Ë               Â       Ì                                       Ï                   Î               ×               Ð                               Ð                   Â                               Ð               Î               ç           Ö                       ë           Ì                       Í           Ð                               Î                           Õ                   Â       Õ                   Ö       ×       Ð                       Ð           Â




    ¼               ½                    Ü       Ö       Î           Ó                   Ò       Ð               ¿




    ¼               º                                                                                                                                                                                                            ì       í           Ñ           Ö                           Ï               Ò       Ð                       ×               Ö                       Í               Í                           Ü               Ö                   Û               Ò               Ö               Ï               Ö           Ó                       Ð           Ñ               Ö                               Ó                   Â           Ô                   Ì           Õ               Ö               ×       Ð           Ã       î




    ¼           ¼                                                            À                                               æ               ç               Î                   Ë                           Ã




                Ä
    ¼                                                                            »                                           æ               ç               Î                   Ë                           Ã                                   À               Ü               Ö                           Ë       Â                       Ì                                       ß           Ò               ×               Ò                   Í               Ñ               Ö               Ó                               Ü           Ö   Î                   Ó           Ò               ×                   Ý                               Ð           Ñ                   Î               Ð               ¿




    ¼                                                                        À                                               å               Ö                   Í                       Ã
                    Æ




    ¼           ¾                                                                »                                           æ               ç               Î                   Ë                           Ã                                   Á               Â               Ï                   ï               Ò                           ß                               Ë               Â               Ì                               Ô                   Â               Ì               Ú               Ó                           Ü   Ö                   Î           Ó                                   è           è                               Ú                   Ö               Ð                   ð           Í           Ý       Â                           Ð       Â




                                                                                                                                                                             !                       "               #                               #               $               %           &               #           '                       (               )                                              "                                   *                   (               !               $               &                                      (           )               +                   




                                                                                                         


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
                            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 6 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             %                                                                   




                    b                                                                c                                                   u



                                                                                                                                                 B               @                       <                       5                       M                       3           7           ;           7           <               7       -                                           3                       ,       <               <       7           -               3                           A                                       3           W                   ]                   W                                   J               E           d




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             T




                                                                                                                                                                                                                                                                                                                                                                 K




                g



                                     <           X               M                   /           W       D       H                   f           U               D       E                   d                                   [                               [           X           ]                               \       E           ]                           ?                               J               W                   ]                   W                                                   U                       W                   D           \                               \       [               J               U           X               F   e           [                       Z       F   J




                                                                                                                                                                                                                                                                                                                                                                                                                                                                         T                                                                               T




                                                                                                                                                                                                                                                 L




                i



                                         E   V           V               [           E           X       E       G               U               [                   ñ                       U                   W               X               X               [           U           H




                                                                                                                                                                                                                                                                                                         k




                    l


                                                                                 4                                               @               [               J               M




                                                                                     c
                m


                                                                                                                             9                   W                       D                   \                                   ]               W                                       E           r                   X       [           [                                       H                   Z               E               H               <               X                               M                                   /           W       D           H                       f       U       D               E               d                           Z           E   \                   e           D   E       U               v




                                                                                                                                                                 T                                                                                               T




                    n



                                         Z       E           F           X                       E       H                       H               Z               [                           H                   F                               [                           Z           [                               d       E           J                                       ]                   W                               X                       J                       e                           W                       X           \       F           G                   E           H       [




                                                                                                                                                                                                                             S                                                                                                                                                                                           T                                               T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k




                o


                                                                                 4                                                   ,                   e               [                   D                   F               [                               [                       H           Z                   E       H                       q       J                                       U               W               X   X                   [       U                   H                                   M




                                                                                                                                                                                                                                                 L




                    p
                                                                                     c



                                                                                                                             9                   W                       D                   \                                   ]               W                                       E           r                   X       [           [                                       H                   Z               E               H               <               X                               M                                   /           W       D           H                       f       U       D               E               d                           d           E   J                       U       D   [       E               G




                                                                                                                                                                 T                                                                                               T




                    s



                                         J       Z           E                       [           G               E               H                               H       Z                   [                                   H               F                           [                       Z                   [                   d                   E                   J                                   ]               W                       X                           J                                           e               W       X           \                   F           G       E               H               [




                                                                                                                                                                                                                                                             S                                                                                                                                                                               T                                                                       T




                                                                         L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k




        b           t



                                                                                 4                                               @               [               J               M




        b           b                                                                c



                                                                                                                             9                   W                       D                   \                                   ]               W                                       E           r                   X       [           [                                       H                   Z               E               H               <               X                               M                                   /           W       D           H                       f       U       D               E               d                           d           E   J                       E           J       H               W           U   v       ]




                                                                                                                                                                 T                                                                                               T




                g
        b



                                     e                       F           D           \                   F       G                               H               Z       [                                       H               F                               [                       Z           [                           d           E                   J                                       ]               W                   X                           J                                       e                           W           X       \           F                   G           E       H               [




                                                 T                                                                                                                                                                                           S                                                                                                                                                                                           T                                                   T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k




                i
        b



                                                                                 4                                               @               [               J               M




        b                                                                            c
                    l


                                                                                                                             9                   W                       D                   \                                   ]               W                                       E           r                   X       [           [                                       H                   Z               E               H               <               X                               M                                   /           W       D           H                       f       U       D               E               d                           d           E   J                       U       D   [       E               G




                                                                                                                                                                 T                                                                                               T




        b
                m


                                         J       Z           E                       [           G               E               H                               H       Z                   [                                   H               F                           [                       Z                   [                   d                   E                   J                                   ]               W                       X                           J                                           e               W       X           \                   F           G       E               H               [




                                                                                                                                                                                                                                                             S                                                                                                                                                                               T                                                                       T




                                                                         L                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           k




                    n
        b



                                                                                 4                                               @               W                               q                               [                               E               J           v           [           \                           H           Z                   E                   H                       ñ                       e                           H               ?                                   ]                       [           J           M




                                                                                                                                                                 T                                                                                                                                                                                                                                                                           T




                                                                                                                                                                                             L




        b                                                                            c
                o


                                                                                                                                 2               F               \                                   ,                           E               J               v                       H           Z                   E       H                                                                   9                   W                   D                   \                           ]                       W                                           E           r                   X           [       [                               H           Z               E           H




                                                                                                                                                                                                                                                                                                                                                                                                                                         T                                                                                                   T




                                                                                                                                                                                                                                                                                                                                                 k




                    p
        b



                                     <           X               M                   /           W       D       H                   f           U               D       E                   d                                   U               W                           D           \                       e               [                               \                   [                   J               U               X   F           e               [                   \                                               E           J                   E                               \       E               X               v                           J           v   F       G               G       [   \                       d           Z   F       H           [




                                                                                                                                                                                                                                                                 T




                    s
        b



                                                 E           D           [




                                     S




                                                                                         k




    g
                    t



                                                                                 4                                               .               Z               E       H                                       d               E               J                           G           W           H                                       ]                                       F                               V                   X   [                   J       J                   F                       W                       G                   W                   I                       Z       F                                   ?                       J           W                   ,               \   W       G                   q       H




                                                                                                                                                                                                                                                                                                                             S                                                                       S                                                                                                                                                                                                                           S




    g
                    b



                                         v       G           W           d                       d       Z       E               H                               J       W                                       [               W               G               [                       [           D                   J       [                               d                   W                                   D               \                       Z       E                                           [                                   \       [           J                   U           X       F           e                   [           \                           Z   F                               E   J           M




                                                                                                                                                                                         S                                                                                                                                                                                                               T                                                                                                                                                                                                                                                                                           S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             L




    g           g
                                                                                     c



                                                                                                                             9                   Z               E       H                                       d               E               J                           ]           W                               X                   F                                   V                       X               [               J   J                   F       W                   G




                                                                                                                                                                                                                                                                                                     T                                                       S




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         k




    g           i



                                                                                 4                                               /               [                       d                   E                   J                               6               E                       U           E                   J       F           E                   G                           M




                                                                                                                                                                                                                                                                             T




    g
                                                                                     c
                    l


                                                                                                                                 7               v               E       ]                               M                                   9                   W                       D           \                           ]           W                                                           \               [               J   U                   X       F               e                           [                                   F       H                               E           J                   e                   [           F               G           r           E                       H   E       G               G           [   \




                                                                                                                                                                                                                                                                             T                                                                                   T




    g
                m


                                         6       E                       U           E           J       F       E               G




                                                             T




                                                                                                                                                     k




                                                                                                                                                                                     !                       "           #                               #               $           %           &                   #           '                   (               )                                                      "                       *               (               !                       $                       &                                          (           )               +           




                                                                                                                     


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
                            Case 5:16-cv-00184-HE Document 197-2 Filed 05/28/19 Page 7 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             %                                                                       




                    z                                                                                                                                                                                                                   ¤                                          ¥                                             ¦                                      §                                   ¨                                      ©                                             }                                   }                                          }                   ~                                                                                                      




                                                                        
                                                                                                                                                                                                                                    }                               ­                                     {                       




                                                                                                                                       °           «           ±
                                                                                                                                                                                                                    ¤                                                  ¥           ¨               ·           ¨                              ¨                                                      ¥                                                            ¨                              ¥                       ²                           ¨               ­                                                         




                                                                         
                                                                                                                                                                                                                                    }                               ­                                     {                               }                   ~                                  }                                                              ~                                                                                                                                         ®                           |                      |                                                        ·       |   ­                                      
                    ¡




                                                   |                                             ~                                                                    ò                                                                                                  |                                                                                                                                                             |                                                            }                                                                                                                                                                                                            }                                            
                ¢




                    £
                                                                                         }                                                     }           ~                                                                                                                                                                                                                                               




                                                                                                                                                                                                                                                
                                                                                                                             ¨                       ­                                                                                                                                                                                                       |                                                                                                                                                                               {                                                                                                                                           |                                ~       |                                  }       
                    ª




                    ¬
                                                                                                                                                  




                    ¯                                                                                                       ±
                                                                                                                                                                                   




                                                                             
        z           ´                                                                                                                                                                                                                                                     ®                   |                              |                                                                                                                                                                                                                                                                                                 |                                     }                              {          




        z           z                                                                                      }                                                                            {                                                                     |                                      ~                                                                                                                                 {                                                                                                  }                          |                   ­                                                  }           ~                          }               




                
        z                                                                                                                µ                                                                                                                                                                               }                                                                                    {                                                                                                                                                                       }                                                                                                          {       |                             ¨   ò       ó               ô




                
        z                            ®                         |                          |                                                                                                              ®                                                                                                                                                                              |                                                                                                                                         ®                   |                              |                                                     




                                                                         
        z                                                                                                                    ¦                                              }                   ~                                                                                               }                                                                                                                               ­                                             {                                                                                                                                                                                  
                    ¡




                                                                                                                        
        z                                                                                                                                                                                                                                                           {                                                                                       ~                                                                                }               ~                                                                                               }                                                                                                                                {                                                                         }       ~           
                ¢




                    £
        z                                                     }                       ®                                                                                                  }                                                      ­                                         {                               |                                                  ~                                                                                                                         {                                                         ®                                                             |                      |                                                       




        z                            ®                                                                                                                      ¶                                                                                                                         }                   
                    ª




                    ¬                                                                                                       ±
        z                                                                                                                                                                          




                    ¯                                                                                                   
        z                                                                                                                                                                                      {                   ~                                                  |                                      }                   ~                              }                       




                                                                                                                           õ
                    ´                                                                                                                                                                          }                   ~                                                  }           |                                                         }                   ~                                  }                               ~                                              {                                                 ­                                                                                                                                                                           {              




    
                    z                       |                                            }                                                                                          ®                                                                        |                                                                                                                                 ~                       |                                  




                                                                           
                                                                                                                             ô                                                                                                                       ~                                                                                                                                                                                  ®                                                 |                                  }                                                                                                              }                           ~                  {




               
                                                                                                           }                                                                            {                                                                                                                             }                                                                 ~       |                                                  ®                                                 |                                                             {                                                         ­                                                                                       }       ~                                                    




    
                                                                                                          ~           |                   ®                   
                    ¡




                                                                        
                                                                                                                             ¦                       ~                      }                                                                                                                  ~                                                                                                                                                             ö                                                                }               |                                                                 }                   ~                                                        |                                        {                                         }           
                ¢




                                                                                                                                                                                 !                       "                   #                                   #           $               %               &               #               '               (                   )                                                  "                           *                           (       !                       $                   &                                              (                   )                       +           




                                                                                                             


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
